Case 2:19-cv-00271-JFW-SS Document 31 Filed 11/05/19 Page 1 of 2 Page ID #:308




  1      CENTER FOR DISABILITY ACCESS
         Russell Handy, Esq., SBN 166317
  2      Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
  3      James Richard Boyd, Esq., SBN 175597
         8033 Linda Vista Road, Suite 200
  4      San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
  5      phylg@potterhandy.com
  6      Attorneys for Plaintiff
  7      BARABAN AND TESKE
         James S. Link, SBN 94280
  8      215 North Marengo Ave., 3rd Floor
         Pasadena, CA 91101
  9      james.s.link@att.net
 10      Attorney     for      Defendants     Manijeh
         Tabatabai and         Continental   Currency
 11      Services, Inc.
 12
 13
                               UNITED STATES DISTRICT COURT
 14
                              CENTRAL DISTRICT OF CALIFORNIA
 15
 16
 17      Renato Rico,                              Case No. 2:19-CV-00271-JFW-SS
 18              Plaintiff,                        Joint Report Regarding
                                                   Mediation
 19        v.
 20      Manijeh Tabatabai, in individual
         and representative capacity as
 21      trustee of The Jahangiri Family
         Revocable Trust dated October 1,
 22      2002;
         Continental Currency Services,
 23      Inc., a California Corporation; and
         Does 1-10,
 24
                 Defendants
 25
 26
 27
             Through their respective attorneys of record, Plaintiff Renato Rico and
 28
      Defendants Manijeh Tabatabai and Continental Currency Services, Inc.,



                                               2

      Joint Report Regarding Mediation                     2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 31 Filed 11/05/19 Page 2 of 2 Page ID #:309




  1   jointly report that the within matter was mediated on September 26, 2019
  2   before the privately retained mediator, Phyllis G Pollack. The case did not
  3   settle at the mediation.
  4         At the mediation, plaintiff was represented by James Richard Boyd; and
  5   Defendants Manijeh Tabatabai and Continental Currency Services, Inc., were
  6   represented by James S. Link.
  7
  8         Mediation Efforts:
  9         Counsel of record, client representatives and parties with full authority
 10   to negotiate a settlement and execute an agreement resolving all of the issues
 11   in this matter participated in the mediation. The case did not settle at the
 12   mediation.
 13
 14
 15   Dated: October 1, 2019          CENTER FOR DISABILITY ACCESS
 16
 17
                                      By: ___/s/ James Richard Boyd _____________
 18
                                             James Richard Boyd
 19                                          Attorney for Plaintiff
 20
      Dated: October 1, 2019                 BARABAN AND TESKE
 21
 22
 23                                   By: ___/s James S. Link____________________
 24                                          James S. Link
                                             Attorney for All Defendants
 25
 26
 27
 28




                                            2

      Joint Report Regarding Mediation                     2:19-CV-00271-JFW-SS
